PER CURIAM.
The only issue in these consolidated appeals is whether Article IV(e) of the Interstate Agreement on Detainers Act, 18 U.S.C. App. § 2, requires dismissal of federal indictments in the following circumstances: State prisoners, against whom detainers had been lodged, were taken from state custody by federal authorities under a writ of habeas corpus ad prosequendum to appear for arraignment or other pretrial proceedings in federal court, but were not tried before being returned the same day to the state prison.
In a well-reasoned opinion the trial court held the federal indictments must be dismissed in these circumstances. We agree and affirm on the basis of the analysis set out in Judge Rogers’ opinion reported as United States v. Schrum, 504 F.Supp. 23 (D.Kan.1980).